Opinion by
Judge Peters :
Conceding that the money loaned was Arnold’s, and that by the contract with Foot he was entitled to 2 per cent, on the amount for negotiating the loan, still it is obvious that a greater rate of interest than 10 per cent, per annum was charged for the loan for the first and second year, and by Sec. 5 of an act entitled “An Act to amend Chap. 53 of the Revised Statutes, Title, Interest and Usury, approved March 14, 1871, 1 Sess. Acts, 1871, p. 62,” the whole interest was forfeited.
The first note executed for the money borrowed was for $1,300, bearing 6 per cent, on its face, when it is admitted that appellees got only $1,222. So they paid interest on $78 that they did not get. And if the 2 per cent, claimed by Foot for negotiating the loan be allowed as proper, still they paid $52, as interest, and by paying that sum in advance, it exceeded the 10 per cent, which might have been legalfy charged.
The mortgage stipulated for the payment of an attorney’s fee in case suit was brought for a foreclosure. In a few days after the first note matured, suit was brought to foreclose the mortgage, as was to be expected from the stipulation to pay the bounty for that service, and the fee was claimed therefor. Then a second charge is made for negotiating an extension of time for payment with Arnold, and a fee of $25 was paid to Foot for an abstract of appellee’s title to the mortgaged propertjL The transaction presents the appearance of a device to procure the payment of interest at a *356rate greatly in excess of io per cent per annum, and, to say the least of it, bears the impress of hardship and oppression.
J. G. Carlisle, for appellants.

Simmons & Sclvmidt, Roberts, for appellees.

The judgment must, therefore, be affirmed.